Filed 1/7/21 In re Moses S. CA2/3

 NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on
 opinions not certified for publication or ordered published, except as specified by rule 8.1115(a). This
 opinion has not been certified for publication or ordered published for purposes of rule 8.1115(a).

IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                        SECOND APPELLATE DISTRICT
                                     DIVISION THREE

 In re MOSES S. et al., Persons                              B301676
 Coming Under the Juvenile
 Court Law.

 LOS ANGELES COUNTY                                          Los Angeles County
 DEPARTMENT OF                                               Super. Ct. No.
 CHILDREN AND FAMILY                                         19LJJP00051 A–D
 SERVICES,

        Plaintiff and Respondent,

        v.

 SANDY T. et al.,

        Defendants and Appellants.

      APPEALS from orders of the Superior Court of Los Angeles
County, Steven E. Ipson, Judge Pro Tempore. Affirmed.
      Mitchell Keiter, under appointment by the Court of Appeal,
for Defendant and Appellant Sandy T.
      Judy Weissberg-Ortiz, under appointment by the Court of
Appeal, for Defendant and Appellant Morris S.
      Mary C. Wickham, County Counsel, Kim Nemoy, Assistant
County Counsel, and Brian Mahler, Deputy County Counsel, for
Plaintiff and Respondent.

                           INTRODUCTION

      Sandy T. (mother)1 and Morris S. (father) appeal from the
juvenile court’s disposition orders declaring their four children
dependents of the court and removing them from the parents’
custody. The parents complain that insufficient evidence supports
the jurisdiction findings that father’s physical abuse of the oldest
child and the parents’ history of domestic violence placed the
children at risk of serious physical harm. Mother also contends
the court prejudicially erred when it precluded her from calling
the second oldest child as a witness at the jurisdiction hearing.
We affirm.

        FACTUAL AND PROCEDURAL BACKGROUND

1.       Initiation of the Dependency Proceedings
      Mother and father have four children: Moses (born in
2005); Zoe (born in 2008); Mya (born in 2013); and Noah (born in
2017). The family came to the attention of the Department of
Children and Family Services (Department) in mid-January 2019
because of a child abuse referral.
      The night before the referral, mother saw Moses chatting
online about how he had given another student $40 to buy a cell
phone. Moses asked mother not to tell father because he would go
“crazy.” When father got home from work, mother told him about



1   At times, mother’s first name is also spelled “Sanndy.”




                                      2
the money. Father became furious, went to Moses’s bedroom, and
beat the child.
       Father slapped Moses on the left side of the child’s face
causing him to fall face first onto his bed. When Moses stood up,
father slapped him again and punched the back of his head
several times with a closed fist. Father then removed his belt and
hit Moses across the head with it about seven times. Father
broke items around Moses’s room and threw the child back onto
his bed. While Moses was on the bed, father hit him with the belt
across the left side of the child’s body.
       At one point, mother entered the room, but father shoved
her out of the way. After father stopped hitting Moses, he made
the child go downstairs to do homework while he ran over
Moses’s skateboards with his car. Father told Moses that if he
didn’t come home the next day with “suspension papers” for
fighting the student he gave money to, father would “ ‘whoop’ ”
him at school in front of his friends. The next morning, mother
told Moses, “ ‘[y]ou bring this upon yourself.’ ”
       Moses also reported past child abuse. The parents started
physically abusing Moses when he was about seven years old.
Mother used to hit him when he was younger, but father now
abuses him. The other most recent incident of abuse occurred
about a month or two earlier, when father threw Moses into the
child’s closet door, breaking it. The parents also call Moses
“dumb” and “stupid,” which makes him feel depressed and
unconfident. Because of the parents’ constant physical and verbal
abuse, Moses has contemplated suicide.
       According to Moses, the parents also hit each of his
siblings, but not to the same extent that they abuse him. For
example, mother slapped Mya with a sandal and struck Zoe with




                                3
an open hand and closed fist around December 2018. Father also
hit Zoe with a belt about a year earlier, and Moses once heard
father slap Noah, who was only about one year old at the time.
      Moses also told the Department that father abuses mother.
In May 2018, father became upset with mother and threw a glass
of water at her. The glass hit mother’s arm. On another occasion
when Moses was in second grade, father tried to stab mother
with a “ ‘combat knife.’ ” Moses was afraid that if father killed
mother, he’d kill Moses too because the child witnessed the
altercation. Father also pushed and punched mother “ ‘once,’ ”
but the parents currently only fight “ ‘[e]very now and then.’ ”
Moses saw bruises on mother’s body, but she refused to tell him
how she got them.
      Moses believed mother was afraid of father and unable to
protect herself or the children from his abuse. Moses didn’t think
mother would make father move out of the home because he was
the family’s sole financial provider.
      Law enforcement took Moses into protective custody the
same day they received the child abuse referral. Shortly after
being detained, Moses was examined by a physician. Moses
sustained bruising on his left ear, left temple, left arm, left thigh,
and buttocks. Specifically, the child suffered the following
injuries: (1) two parallel eight centimeter erythematous lines on
his upper left arm, with swelling and bruising; (2) bruising and
mild swelling over the top of his left ear, with bruising both in
front of and behind the ear; (3) an approximately two centimeter
area of swelling on his left temple; (4) two erythematous patches
on his left forearm; (5) and a 10 centimeter long bruise extending
from his upper left thigh to his buttocks. The physician who
examined Moses told the Department that the child’s statements




                                  4
about father’s abuse were consistent with the physical injuries
the child suffered.
       The night Moses was detained, mother brought Zoe, Mya,
and Noah to the paternal grandmother’s home. When mother
dropped the children off, the grandmother heard mother tell
someone over the phone, “ ‘I stood at the door saying stop, stop
[father], shut up Moses.’ ” According to the grandmother, the
siblings were mad at Moses “for what he caused.” The
Department removed Zoe, Mya, and Noah from their parents’
custody a couple of days later.
       After Moses was detained, neither mother nor father
inquired about his whereabouts or how he obtained his injuries.
According to the Department’s social worker, the parents did not
appear “interested” to learn “what happened” to Moses after he
was detained.
       In late January 2019, the Department filed a dependency
petition alleging: (1) father’s physical abuse of Moses and
mother’s failure to protect Moses from that abuse place the
children at risk of serious physical harm (Welf. & Inst. Code,2 §
300, subds. (a), (b), (j); a-1, b-1, and j-1 allegations); (2) the
parents’ history of domestic violence places the children at risk of
serious physical harm (§ 300, subds. (a), (b); a-2 and b-2
allegations); and (3) the parents’ emotional abuse of Moses
creates a substantial risk that the child will suffer serious
emotional damage, including severe anxiety, depression,
withdrawal, and aggressive behavior (§ 300, subd. (c); c-1
allegation).


2All undesignated statutory references are to the Welfare and
Institutions Code.




                                  5
      At the detention hearing, the court found the petition
alleged a prima facie case under section 300. The court ordered
Moses, Zoe, Mya, and Noah detained from their parents’ custody.
2.    Jurisdiction and Disposition
       After the petition was filed, mother and father refused to
speak with the Department or law enforcement about any of the
allegations. Father also was charged with misdemeanor child
abuse, and the criminal court issued a three-year restraining
order protecting Moses from father.
       Noah was too young to answer questions, but Zoe and Mya
denied being hit by their parents, and the three children didn’t
show any physical signs of abuse. Zoe had seen father hit Moses
with his hands once, and Mya didn’t know what the parents do
when Moses gets in trouble. During the January 2019 incident,
Zoe was in a different part of the house when father was beating
Moses, so she didn’t “know what happened.” Mya and Zoe felt
safe living with their parents.
       The Department interviewed Toni S., a family friend with
whom Moses was placed after the detention hearing. Mother and
father told Toni that they wanted Moses to live in a foster home
separate from his siblings. The parents wanted Moses to “suffer”
because he caused his siblings to be removed from the parents’
custody. Another family friend, M.V., reported that mother and
father also told her they wanted Moses to live with a stranger to
“punish” him for disclosing the abuse. Toni believed mother was
coaching Zoe on what to tell social workers about the underlying
allegations.
       After the detention hearing, mother and father started
participating in services to address issues related to child abuse
and domestic violence. Mother completed 15 domestic violence




                                6
classes, with “adequate” participation, and 11 parenting classes,
and she was regularly attending mental health therapy. Father
completed a parenting program and attended additional sessions.
According to the program supervisor, father was a “mentor and
leader” for other parents in the program. Father also completed a
26-week anger management course.
       The court held the jurisdiction hearing over three days in
May and August 2019. Several witnesses testified, including
mother, Moses’s former gym teacher, and several Department
employees. The gym teacher didn’t notice any bruises on Moses in
January 2019. But the teacher wasn’t sure if he ever was in a
position to notice if Moses had any visible injuries, and most of
the students wore sweatpants and sweatshirts in class during
that time of year.
       The dependency investigator and the children’s social
worker didn’t take photographs of Moses’s room, and they didn’t
have independent evidence to confirm Moses’s statements that
father broke the child’s belongings when he beat Moses in
January 2019. They also didn’t find any physical evidence to
corroborate Moses’s statements that the parents abused his
siblings. Although Zoe denied that the parents ever hit her, the
investigator believed she had been coached to not respond
truthfully to the Department’s questions about the petition’s
allegations.
       The Department’s services worker confirmed that mother
and father participated in services and had completed several
programs. But, according to the services worker, mother had yet
to acknowledge she believed Moses’s statements concerning the
parents’ abuse.




                               7
      Mother testified about the programs she completed and
what skills she obtained. Although mother completed a domestic
violence course, she didn’t believe she needed to attend it because
she denied that father ever abused her. She also denied ever
seeing, or asking about, Moses’s injuries after the January 2019
incident.
      The court sustained the a-1, b-1, and b-2 allegations and
dismissed the remaining allegations. At the disposition hearing,
the court declared Moses, Zoe, Mya, and Noah dependents of the
court, removed them from their parents’ custody, and awarded
mother and father reunification services. Mother and father
appeal from the disposition orders.
      In June 2020, the court returned Zoe, Mya, and Noah, but
not Moses, to mother’s and father’s custody.

                           DISCUSSION 3

1.    The Jurisdiction Findings
      Mother and father contend insufficient evidence supports
the jurisdiction findings. As we explain, substantial evidence




3 Mother attached to her opening brief a copy of a request for judicial
notice that she filed in a separate and unrelated appeal involving
different parties. The attached request includes excerpts from the
appellate record in Los Angeles Superior Court Case No.
18CCJP03199A (Case No. 18CCJP03199A), another unrelated
dependency case involving different issues and parties from those
involved in this appeal. Those excerpts include portions of reports filed
by the Department, a letter filed by a therapist, and a portion of the
reporter’s transcript from one of the hearings in the unrelated case.
Mother does not, however, ask that we take judicial notice of any of the
excerpts included in the attached request, but instead states that she




                                   8
supports the a-1 and b-1 findings based on father’s physical abuse
of Moses.
      1.1.   Applicable Law and Standard of Review
       Under section 300, subdivision (a), a juvenile court may
exercise dependency jurisdiction if “[t]he child has suffered, or
there is a substantial risk that the child will suffer, serious
physical harm inflicted nonaccidentally ... by the child’s
parent … .” Section 300, subdivision (b), also allows the court to
exercise dependency jurisdiction if the “ ‘child has suffered, or
there is a substantial risk that the child will suffer, serious
physical harm or illness, as a result of the failure or inability of
his or her parent ... to adequately supervise or protect the
child … .’ ” (In re E.E. (2020) 49 Cal.App.5th 195, 205 (E.E.).)
       The juvenile court doesn’t need to wait until a child is
seriously injured before exercising jurisdiction if there is evidence
that the parent’s conduct places the child at risk of future harm.
(In re Yolanda L. (2017) 7 Cal.App.5th 987, 993.) In determining
whether the parent’s conduct is likely to recur in the future,
courts may consider evidence of the parent’s past conduct. (In re



attached the request simply for “the convenience of all counsel and
justice[s] involved in this case.”
       We grant the Department’s request to strike from the appellate
record in this case the request for judicial notice attached to mother’s
opening brief, including the excerpts from the appellate record in Case
No. 18CCJP03199A, because mother has not asked us to take judicial
notice of any of the attached excerpts and those excerpts include
confidential identifying information concerning parties in a separate
dependency proceeding. (See Cal. Rules of Court, rule 8.401(b)(1).)




                                   9
N.M. (2011) 197 Cal.App.4th 159, 165.) Likewise, a parent’s
denial of wrongdoing or failure to recognize the negative impact
of his or her conduct is a relevant factor in the court’s
determination of risk under section 300. “ ‘[D]enial is a factor
often relevant to determining whether persons are likely to
modify their behavior in the future without court supervision.’ ”
(In re A.F. (2016) 3 Cal.App.5th 283, 293.) “One cannot correct a
problem one fails to acknowledge.” (In re Gabriel K. (2012) 203
Cal.App.4th 188, 197.)
       We review jurisdiction findings for substantial evidence. (In
re I.J. (2013) 56 Cal.4th 766, 773.) Evidence is “substantial” if it
is reasonable, credible, and of solid value. (In re R.V. (2012) 208
Cal.App.4th 837, 843.) We review the record in the light most
favorable to the court’s findings and draw all reasonable
inferences from the evidence in favor of those findings. (In re
R.T. (2017) 3 Cal.5th 622, 633.) “The appellant has the burden of
showing there is no evidence of a sufficiently substantial nature
to support the findings or order.” (R.V., at p. 843.)
      1.2.   Substantial evidence supports jurisdiction.
       There is little question that substantial evidence supports
the court’s findings sustaining the a-1 and b-1 allegations based
on father’s physical abuse of Moses. Father violently beat Moses
in January 2019, and Moses reported that father abused him on
numerous occasions in the past. During the January 2019
incident, father repeatedly slapped and punched the child’s head
and face, removed his belt and hit Moses’s head with it about
seven times, threw the child onto a bed, and continued to hit the
child’s body with the belt. The doctor who examined Moses the
day after the incident confirmed that the child’s injuries were
consistent with being beaten by an adult, and Moses’s




                                10
grandmother overheard mother tell someone on the phone that
she told father to “stop” while he was beating Moses.
       The evidence also was sufficient to support a finding that
father inflicted serious physical harm on Moses. The examining
doctor found numerous injuries on Moses’s body. Moses had
bruises across the left side of his face, around his left ear, on his
left arm, and on his left thigh extending up to his buttocks, and
he had red erythematic lines over his left arm. Moses also had a
knot on the back of his head and swelling over his left temple and
left ear. (See In re Mariah T. (2008) 159 Cal.App.4th 428, 438
[sufficient evidence of serious physical harm where mother left a
single red line and purple and yellow bruises on her child after
striking him with a belt].)
       There also was substantial evidence that Moses’s siblings—
Zoe, Mya, and Noah—faced a risk of serious physical harm
because of father’s physical abuse. While father’s severe abuse of
Moses in January 2019 is sufficient to support a finding that his
siblings were also at risk of suffering physical harm, there was
evidence that father also struck Zoe, Noah, and mother in the
past. It was, therefore, more than reasonable for the court to
conclude that, because father engaged in escalating violence
toward Moses and had struck Moses’s siblings in the past, the
siblings also faced a current risk of harm from father’s issues
with violence.
       Father argues his participation in services leading up to
the jurisdiction hearing shows he resolved any issues with
violence that would pose a risk of harm to the children. As proof,
father points to his completion of parenting and domestic violence
programs, his decision to attend additional parenting classes
beyond those required by his program, and the parenting




                                 11
program’s supervisor’s statements that father displayed initiative
during class and was viewed as a mentor to other fathers in the
program. But the fact that father participated in, or even
completed, programs addressing his issues with violence, while
commendable, doesn’t necessarily mean he sufficiently resolved
those issues to preclude the court from finding the children
continued to face a risk of harm at the time of the jurisdiction
hearing. Indeed, throughout the proceedings, father refused to
cooperate with the Department’s investigation, and he never
admitted or acknowledged his role in abusing Moses that led to
the family coming to the court’s attention. It was therefore more
than reasonable for the court to conclude that despite his
completion of parenting and domestic violence programs, father
had yet to resolve his issues with violence that pose a risk to the
children’s safety. (See E.E., supra, 49 Cal.App.5th at p. 213
[parent’s evasiveness and refusal to acknowledge responsibility
for conduct giving rise to the dependency proceedings supports
finding that child faced a current risk of harm].)
      It also was reasonable for the court to find mother failed to
protect the children from father’s physical abuse. Moses reported
that mother was aware of father’s abuse but never took steps to
protect the children, such as moving them away from father or
making father move out of the home. Indeed, mother witnessed
the January 2019 incident, but did nothing to stop father from
striking Moses. Rather, mother later blamed Moses for the
incident, telling the child that he brought the abuse upon himself.
Mother also refused to cooperate with the Department’s
investigation into father’s abuse of Moses, she denied the abuse
occurred, and she testified at the jurisdiction hearing that she




                                12
never saw or inquired about Moses’s injuries after the January
2019 incident.
       We reject father’s argument that the court erred in
sustaining the physical abuse allegations because the evidence
shows it’s “plausible” that Moses sustained his injuries
skateboarding or fighting another student at school, rather than
through father’s abuse. Father essentially asks us to make our
own factual findings, ignoring the substantial evidence standard
of review. Even if there was evidence from which a court could
have found father did not cause Moses’s injuries, we must resolve
all evidentiary conflicts in favor of the court’s findings. (In re Mia
Z. (2016) 246 Cal.App.4th 883, 891 [“we resolve all conflicts in the
evidence, and indulge all reasonable inferences that may be
derived from the evidence, in favor of the court’s findings”].)
       We also reject father’s claim that insufficient evidence
supports the physical abuse findings because the Department
didn’t present independent evidence corroborating Moses’s
statements that father abused him in the past. As we explained
above, the Department did present corroborating evidence. The
examining doctor confirmed that Moses’s injuries were consistent
with the child being physically abused, and Moses’s grandmother
overheard mother tell someone that father beat Moses. In any
event, it is well-settled that testimony “from a single witness,
even a party, can be sufficient to support the trial court’s
findings.” (In re Alexis E. (2009) 171 Cal.App.4th 438, 451.) Thus,
the court was permitted to rely solely on Moses’s testimony in
finding father abused the child on multiple occasions.
       Likewise, there is no merit to father’s claim that the court
shouldn’t have believed Moses’s statements about the physical
abuse allegations because Moses has a history of being




                                 13
untruthful and has suffered from “mental health issues” in the
past. It is the function of the trial court, not the appellate court,
to judge the credibility of witnesses. (E.E., supra, 49 Cal.App.5th
at p. 206.) We therefore will not disturb the court’s credibility
determinations on appeal. (Estate of Young (2008) 160
Cal.App.4th 62, 76 [“We may not reweigh the evidence and are
bound by the trial court’s credibility determinations.”].)
       In short, there is more than enough evidence to support the
court’s findings sustaining the a-1 and b-1 allegations. Because
those findings are sufficient to maintain dependency jurisdiction
over Moses, Mya, Zoe, and Noah, and because the parents don’t
challenge the case plans set forth in the disposition orders, we
don’t address mother’s and father’s challenges to the sufficiency
of the evidence to support the b-2 allegation based on the parents’
history of domestic violence. (In re M.W. (2015) 238 Cal.App.4th
1444, 1452 (M.W.) [a single jurisdiction finding is sufficient to
maintain dependency jurisdiction over a child].)
2.    Exclusion of Zoe’s Testimony
       Mother contends the court committed reversible error when
it excluded Zoe’s testimony at the jurisdiction hearing. We
disagree.
      2.1.   Relevant Background
      During the first day of the jurisdiction hearing, mother’s
counsel indicated she intended to call Zoe as a witness. Counsel
believed Zoe would be a “conflict witness to describe what went
on in the house” and to “expound what’s in the report.”
      Zoe’s counsel moved to exclude the child’s testimony. Zoe’s
counsel argued the testimony would be cumulative of the
statements Zoe made to the Department denying any physical




                                 14
abuse and domestic violence in the home. Because the parents
didn’t dispute those statements, counsel argued the testimony
would also unnecessarily prolong the jurisdiction hearing. The
court granted the motion to exclude Zoe’s testimony.
       During the second day of the jurisdiction hearing, mother’s
counsel renewed her request to have Zoe testify. Counsel wanted
to call Zoe to testify about whether Moses was being “vindictive”
when he accused his parents of abusing the children and
engaging in domestic violence. Counsel also believed that Zoe
could corroborate the parents’ defense that they never abused
Moses. The court denied the request, explaining it would be
speculative to assume that Zoe would testify that Moses sought
vindication against his parents when he reported the abuse.
      2.2.   Applicable Law and Standard of Review
       While parents have a due process right to a meaningful
jurisdiction hearing with the opportunity to present evidence
(Ingrid E. v. Superior Court (1999) 75 Cal.App.4th 751, 757), they
“ ‘are not entitled to full confrontation and cross-examination.’
[Citation.]” (Maricela C. v. Superior Court (1998) 66 Cal.App.4th
1138, 1146.) Rather, “[d]ue process requires a balance. [Citation.]
The state’s strong interest in prompt and efficient trials permits
the nonarbitrary exclusion of evidence [citation], such as
when the presentation of the evidence will ‘necessitate undue
consumption of time.’ [Citation.] The due process right to present
evidence is limited to relevant evidence of significant probative
value to the issue before the court.” (Id. at pp. 1146–1147.)
       A court may exclude a minor’s testimony if it is irrelevant
to the issues before the court. (Evid. Code, § 350; In re Jennifer J.
(1992) 8 Cal.App.4th 1080, 1089 [a juvenile court may refuse to
require a minor to testify in a dependency proceeding].) Evidence




                                 15
is relevant if it tends to prove or disprove any disputed material
fact and is not cumulative of other evidence. (People v. Scheid
(1997) 16 Cal.4th 1, 13.) We review a court’s decision to exclude
evidence for abuse of discretion. (In re Cole C. (2009) 174
Cal.App.4th 900, 911.)
      2.3.   Any error in excluding Zoe’s testimony was
             harmless.
       Mother contends the court committed prejudicial error in
excluding Zoe’s testimony because the child could have
corroborated the parents’ denial of the child abuse and domestic
violence allegations. Specifically, without Zoe’s testimony, mother
argues, the court could not evaluate the credibility of the child’s
statements denying her parents engaged in domestic violence or
physically abused the children. Mother also insists Zoe’s
testimony could have discredited Moses’s statements concerning
father’s physical abuse and the parents’ history of domestic
violence. We need not decide whether the court erred in
precluding Zoe’s testimony because, even assuming it was error
to do so, the error was harmless beyond a reasonable doubt in
light of the overwhelming evidence supporting the court’s finding
that father’s physical abuse of Moses placed all four children at
risk of serious harm. (See In re Amy M. (1991) 232 Cal.App.3d
849, 868 [error in precluding parents from calling witness during
a dependency proceeding can be “ ‘quantitatively assessed in the
context of other evidence presented in order to determine
whether its admission was harmless beyond a reasonable
doubt.’ ”].)
       Zoe, for her part, denied that the parents abused her or any
of the other siblings, and she claimed father had only hit Moses
once with a bare hand in the past. But nothing in the record




                                16
indicates Zoe was in any position to witness the January 2019
incident, and in seeking to introduce the child’s testimony,
mother never claimed the child could testify about what occurred
during the incident. In fact, Zoe told the Department she didn’t
“know what happened” during that incident because she was in a
different part of the house from where father beat Moses.
       In any event, as we explained above, Moses described in
detail father’s severe physical abuse during the January 2019
incident. Moses’s description of the abuse was corroborated by at
least two sources who did not live in family’s home: the
examining doctor who confirmed the child’s injuries were
consistent with physical abuse inflicted by an adult; and Moses’s
grandmother who, the day after the abuse occurred, overheard
mother tell someone on the phone that she told father to “stop”
when he was beating Moses the night before. Thus, in light of the
evidence corroborating Moses’s statements concerning the
January 2019 incident, we are confident beyond a reasonable
doubt that even if Zoe testified at the jurisdiction hearing that
she didn’t believe father abused Moses during the January 2019
incident or on any prior occasion, the court’s findings concerning
the a-1 and b-1 allegations would not have changed. Since those
jurisdiction findings are sufficient to maintain jurisdiction over
all four children, we need not address whether any testimony
from Zoe could have affected the court’s findings concerning the
parents’ history of domestic violence. (M.W., supra, 238
Cal.App.4th at p. 1452.)




                                17
                         DISPOSITION

      The juvenile court’s jurisdiction findings and disposition
orders are affirmed.

 NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS



                                                      LAVIN, J.
WE CONCUR:




      EDMON, P. J.



      EGERTON, J.




                                18